45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED States of America, Appellee,v.Alvin ARBEITER, Appellant.
No. 94-2676.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 21, 1994.Filed:  Jan. 3, 1995.

Appeal from the United States District Court for the District of South Dakota.
Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Alvin Arbeiter appeals from a final judgment entered in the District Court,1 upon a jury verdict, finding him guilty of defrauding the Farmers Home Administration (FmHA), in violation of 18 U.S.C. Sec. 658 (Supp.  V 1993).  For reversal Arbeiter argues that the government failed to produce sufficient evidence for a reasonable jury to find he had the requisite intent to defraud the FmHA.


2
Viewing the evidence in the light most favorable to the government, see United States v. Johnson, 18 F.3d 641, 645 (8th Cir. 1994), we conclude that a reasonable jury could have found that Arbeiter knowingly disposed of cattle that were mortgaged to the FmHA and that he did so with intent to defraud the government.  Arbeiter testified that he knew the FmHA had a valid security interest in the cattle;  that he knew, if he did sell any of the cattle, the proceeds checks were to be made payable to both Arbeiter and the FmHA;  and that he sold the cattle under different names so the auction houses would not include the FmHA as a party on the checks.  See United States v. Edgmon, 952 F.2d 1206, 1209-10 (10th Cir. 1991) (concluding substantial evidence existed to show defendant acted with intent to defraud where he structured sales to avoid having FmHA on check, and he testified he knew FmHA had security interest in cattle and any check from sale of such collateral had to list FmHA on check), cert. denied, 112 S. Ct. 3037 (1992).


3
The judgment is affirmed.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota